DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 09/24/2020.  Examiner acknowledged that claims 25-30 are canceled.  Currently, claims 1-24 are pending. 
The information disclosure statement (IDS) submitted on 08/27/2020, 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 5, 7-11, 14-15, 17 and 23 are objected to because of the following informalities:  
Claim 1 ln9, “the light bar” lacks antecedent basis.
Claim 1 ln10, “the illuminated portion” should be --the at least illuminated portion-- to properly reference the same limitation in line 9.
Claim 1 ln11, “the light bar” lacks antecedent basis.
Claim 1 ln11, “the illuminated portion” should be --the at least illuminated portion-- to properly reference the same limitation in line 9.
Claim 1 ln12, “the light bar” lacks antecedent basis.
Claim 5 ln2, “the light bar” lacks antecedent basis.
Claim 7, “the light bar” lacks antecedent basis.
Claim 7, “the light sources” lack antecedent basis.
Claim 8 ln1, “the second subset of light sources” lack antecedent basis.
Claim 9 ln2, “the light sources” lack antecedent basis.

Claim 11 ln2, “the length” lacks antecedent basis.
Claim 11 ln2, “the light bar” lacks antecedent basis.
Claim 14 ln1, “the user” lacks antecedent basis.
Claim 14 ln2, “the proximity” lacks antecedent basis.
Claim 15 ln5, “the position” lacks antecedent basis.
Claim 17 ln4, “the front surface” lacks antecedent basis.
Claim 17 ln5, “the light” lacks antecedent basis.
Claim 17 ln7, “the light source” lacks antecedent basis.
Claim 17 ln11, “the adjacent light sources” lack antecedent basis.
Claim 17 ln12, “a maximum intensity level” should be --the maximum intensity level-- to reference the same limitation in line 10.
Claim 23 ln2, “the power” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites “diffuser.”  It is not sure if applicant is referencing the limitation in claim 17 or trying to establish a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 5399940) in view of Dimberg (US 2017/0278383).

    PNG
    media_image1.png
    410
    277
    media_image1.png
    Greyscale

Examiner markup Fig. 1

Regarding Claim 1, Hanna teaches a control device (Fig. 2: W) for controlling an electrical load (Fig. 2: 20) in a load control system (Fig. 2), the control device comprising: a front surface (Fig. 1: surface of 16) configured to detect a user input to adjust an amount of power delivered to the electrical load (col5 ln0-5 “actuator 16 controls a pushbutton type of switch, but may it be of the touch-sensitive type or any other suitable type. Actuation of the upper portion 14a of actuator 14 increases or raises the light intensity level, while actuation of lower portion 14b of actuator 14 decreases or lowers the light intensity level”); a plurality of light sources (Fig. 1: 18); a light indicator (Examiner markup Fig. 1: X) provided on the front surface and configured to be illuminated by the plurality of light sources to indicate the amount of power (Fig. 3) delivered to the electrical load; and a control circuit (Fig. 2: 28) configured to determine the amount of power (Fig. 4) delivered to the electrical load and illuminate at least a portion (Fig. 3d: LED1-6) of the light indicator to indicate the amount of power delivered to the electrical load, the control circuit further configured to illuminate a first part (Fig. 3d: LED6) of the illuminated portion of the light indicator at a first intensity level (Fig. 4: increase light level) and a second part (Fig. 3d: LED3) of the illuminated portion of the light indicator at a second intensity level (Fig. 4: decrease light level), the second intensity level (Fig. 3d: 35%) being different from the first intensity level (Fig. 3d: 72%).
Hanna does not teach a continuous light bar provided on the front surface.
Dimberg is in the field of lighting (abstract) and teaches a continuous light bar (Fig. 3B: 249) provided on the front surface (Fig. 3B: 244).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Hanna with a light bar as taught by Dimberg in order to diffuse the light output by the LEDs [0094] since the light bar acts to create a linear array of light for different power level [0010].  

Regarding Claim 2, the combination of Hanna and Dimberg teach the control device of claim 1, wherein at least a portion of the light bar is curved (Dimberg Fig. 11A: 326 is curved).

Regarding Claim 3, the combination of Hanna and Dimberg teach the control device of claim 1, wherein the light bar is a circular light bar (Dimberg Fig. 11A: 326 is curved).

Regarding Claim 4, the combination of Hanna and Dimberg teach the control device of claim 1, wherein the light bar is a linear light bar (Dimberg Fig. 3B: 249).

Regarding Claim 5, the combination of Hanna and Dimberg teach the control device of claim 1, wherein the control device comprises a diffuser (Dimberg Fig. 3B: 250) configured to scatter light received from the plurality of light sources to the light bar.

Regarding Claim 6, the combination of Hanna and Dimberg teach the control device of claim 5, wherein the plurality of light sources comprises one or more light-emitting diodes (Fig. 1: 18 are LEDs).

    PNG
    media_image2.png
    338
    391
    media_image2.png
    Greyscale
 
Examiner markup Fig. 3B

Regarding Claim 7, the combination of Hanna and Dimberg teach the control device of claim 1, wherein the second part of the illuminated portion (Dimberg Examiner markup Fig. 3B: X; it’s obvious that these light segments are cast onto the light bar 249) of the light bar comprises an end section Fig. 3B: Y indicated by the dot) of the illuminated portion of the light bar (Dimberg [0011] “the light bar may define a starting point of the visual indication that corresponds to low-end amount of power and an ending point of the visual indication that corresponds to a high-end amount of power…the starting point and the ending point are the same location or adjacent locations on the light bar”) and the control circuit is configured to: determine a length of the illuminated portion of the light bar in proportion to the amount of power delivered to the electrical load (Dimberg [0010] “user interface may be configured to emit an amount of light that corresponds to the amount of power delivered to the electrical load…control unit may be configured to determine the relative locations of the first and second ends of the visual indication); illuminate a first subset (Hanna Fig. 3d: LEDs 1-6; Dimberg Fig. 3B: 2461-9) of the light sources at the first intensity level (Hanna Fig. 3d: 72%) to illuminate the first part of the illuminated portion of the light bar; and illuminate a second subset (Hanna Fig. 3d: LEDs 1-3; Dimberg Fig. 3B: 2461-3) of the light sources at the second intensity level (Hanna Fig. 3d: 35%) to illuminate the second part of the illuminated portion of the light bar.

Regarding Claim 8, the combination of Hanna and Dimberg teach the control device of claim 7, wherein the second subset of light sources are located immediately after the first subset light sources (Hanna Fig. 1: 18 are arranged one after another; Dimberg Fig. 3B: 246 are arranged one after another).

Regarding Claim 12, the combination of Hanna and Dimberg teach the control device of claim 1, wherein the second intensity level is lower than the first intensity level (Hanna Fig. 3d: 35% is lower than 72%).

Regarding Claim 13, the combination of Hanna and Dimberg teach the control device of claim 12, wherein the second intensity level is off (Fig. 3d: 52 shows the intensity fadeout).

Regarding Claim 14, the combination of Hanna and Dimberg teach the control device of claim 1, wherein the user input comprises an actuation action applied to the front surface (Fig. 1: 16 is touch sensitive actuator) or a gesture provided in the proximity of the front surface.

Regarding Claim 17, Hanna teaches a control device (Fig. 2: W) comprising: a control circuit (Fig. 2: 28) configured to control the light sources (Fig. 1: 18) to illuminate a portion of the light display to indicate a value of a control parameter of the control device ([col 5 ln20-26 “By illuminating a selected one of light sources 18 depending upon light intensity level, the position of the illuminated light source within the array will provide a visual indication of the light intensity relative to the range when the lamp or lamps being controlled are on”); wherein the control circuit is configured to illuminate a set of adjacent light sources determined based on the value of the control parameter to a maximum intensity level (Fig. 1a: LED7 means 100%), and to illuminate an end light source next to the adjacent light sources to an intermediate intensity level ([col5 ln25-30 “Illuminating the uppermost LED in the array will give an indication that the light intensity level is at or near maximum. Illuminating the center LED will give an indication that the light intensity level is at about the midpoint of the range”) that ranges between a minimum intensity level (Fig. 1a: LED1) and a maximum intensity level in dependence upon the value of the control parameter.
Hanna does not teach in Fig. 1 a diffuser arranged at the front surface of the control device to form a light bar and configured to receive the light emitted by the plurality of light sources and scatter the light within the diffuser. 
Fig. 3B: 232 made of plastic allow light to radiate through [0094]) arranged at the front surface (Fig. 3B: 244) of the control device to form a light bar (Fig. 3B: 249) and configured to receive the light emitted by the plurality of light sources (Fig. 3B: 246) and scatter the light within the diffuser ([0094] “cover 232 may define an opening that allows light from one or more of the LEDs 246 to be emitted outward from an interior of the cover 232”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Hanna with a light bar as taught by Dimberg in order to diffuse the light output by the LEDs [0094] since the light bar acts to create a linear array of light for different power level [0010].  

Regarding Claim 18, the combination of Hanna and Dimberg teach the control device of claim 17, wherein the diffuser is configured to provide an elongated continuous light bar (Dimberg Fig. 3B: 249) at a front surface (Dimberg Fig. 3B: 244) of the control device.

Regarding Claim 19, the combination of Hanna and Dimberg teach the control device of claim 18, further comprising: an actuation member (Hanna Fig. 1: 16) defining a front surface of the control device; wherein diffuser is configured to extend through an opening (Dimberg [0106] “The notch or channel may define an opening through the adapter 210 or faceplate 260 to allow light (e.g., ambient light, light from the LEDs 246, light from an LED specific for this purpose, etc.) to pass through the adapter 210 or faceplate 260”) in the actuation member to provide the light bar.

Regarding Claim 20, the combination of Hanna and Dimberg teach the control device of claim 17, wherein the value of the control parameter comprises an intensity of a lighting load (Hanna Fig. 3).

Regarding Claim 21, the combination of Hanna and Dimberg teach the control device of claim 17, wherein the light bar is linear (Dimberg Fig. 3B: 249 is linear).

Regarding Claim 22, the combination of Hanna and Dimberg teach the control device of claim 17, wherein the light bar is circular (Dimberg Fig. 9: 326 is circular).

Regarding Claim 23, the combination of Hanna and Dimberg teach the control device of claim 17, further comprising: a load control circuit (Hanna Fig. 2: 28, 26) configured to control the power delivered to an electrical load (Hanna Fig. 2: 20).

Regarding Claim 24, the combination of Hanna and Dimberg teach the control device of claim 17, further comprising: a light pipe (Dimberg Fig. 3B: 250) configured to conduct light emitted by the plurality of light sources to a front surface (Dimberg Fig. 3B: 244) of the control device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Dimberg as applied to claim 1 and further in view of O’Keeffe (US 2017/0017324).
Regarding Claim 9, Hanna and Dimberg teach the control device of claim 7, wherein the control circuit is configured to illuminate the second subset of the light sources at the second intensity level (Fig. 2: 28 driving LED array 29 with different subsets in Fig. 3)
Hanna and Dimberg do not teach using a pulse-width modulation technique.
O’Keeffe is in the field of lighting (abstract) and teaches driving lighting loads with PWM ([0099] “load control signals 840 can be a pulse width modulated signal (PWM)”)
.

Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Dimberg as applied to claim 1 and further in view of Dimberg (US 2017/0280533).
Regarding Claim 10, Hanna and Dimberg teach the control device of claim 1 except the control circuit is configured to illuminate the light bar in an active state and an idle state, the control circuit further configured to decrease at least the first intensity level when the control circuit is transitioning from the active state to the idle state.
Dimberg ‘533 is in the field of lighting (abstract) and teaches the control circuit is configured to illuminate the light bar in an active state and an idle state, the control circuit further configured to decrease at least the first intensity level when the control circuit is transitioning from the active state to the idle state ([0069] “the visual indicators may be dim (e.g., not illuminated) when the control device is in an idle state”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Hanna and Dimberg with decrease intensity when in idle state as taught by Dimberg ‘533 in order conserve battery life [0067] since keeping the light bar in active state will drain the battery.

Regarding Claim 15, Hanna and Dimberg teach the control device of claim 1, further comprising: an actuation member (Hanna Fig. 1: 16) that defines the front surface, the front surface col5 ln0-5 “actuator 16 controls a pushbutton type of switch, but may it be of the touch-sensitive type”) that is configured to detect a user input; 
Hanna and Dimberg does not teach a touch sensitive device configured to detect a touch actuation along a touch sensitive surface of the actuation member and generate an output signal that indicates the position of the touch actuation along the touch sensitive surface; wherein the control circuit is configured to determine the amount of power delivered to the electrical load based on the output signal.
Dimberg ‘533 is in the field of lighting (abstract) and teaches a touch sensitive device configured to detect a touch actuation along a touch sensitive surface of the actuation member (Fig. 4: 282) and generate an output signal that indicates the position ([0090] “as the user slides a finger along the light bar 284, the amount of power delivered to the electrical loads may be raised or lowered according to the position of the finger along the length of the light bar”) of the touch actuation along the touch sensitive surface; wherein the control circuit is configured to determine the amount of power delivered to the electrical load based on the output signal.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Hanna and Dimberg with power deliver to loads according to the position of finger on the sensitive surface as taught by Dimberg ‘533 in order generate control data to set amount of power for delivery [0090] since the finger position indicates the range/amount of power to be set accordingly to the mapped location of the touch sensitive surface [0091].

Regarding Claim 16, the combination of Hanna and Dimberg teach the control device of claim 15, wherein the touch sensitive surface comprises a capacitive touch surface (Hanna [col5 ln0-5] “actuator 16 controls a pushbutton type of switch, but may it be of the touch-sensitive type”).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.